Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8221 Page 1 of 26



   1   GREENSPOON MARDER LLP
   2   Richard W. Epstein, Esq. (Admitted Pro Hac Vice)
       richard.epstein@gmlaw.com
   3   Jeffrey A. Backman, Esq. (Admitted Pro Hac Vice)
   4   jeffrey.backman@gmlaw.com
       200 E. Broward Boulevard, Suite 1800
   5   Fort Lauderdale, FL 33301
   6   Tel: 954.527.2427
       Fax: 954.333.4027
   7
       Attorneys for Defendant Royal Seas Cruises, Inc.
   8   [additional Defendant’s counsel on signatory line]
   9
                           UNITED STATES DISTRICT COURT
  10                     SOUTHERN DISTRICT OF CALIFORNIA
  11
       John McCurley, Individually and                   Case No.: 3:17-cv-01988-AJB-AGS
  12
       and on Behalf of All Others Similarly             consolidated with
  13   Situated,
                                                         Case No.: 3:17-cv-00986-BAS-AGS
  14                   Plaintiff,
  15          v.
                                                         ROYAL SEAS CRUISES, INC.’S
  16   Royal Seas Cruises, Inc.,                         MEMORANDUM OF POINTS AND
                                                         AUTHORITIES IN OPPOSITION
  17                    Defendant.                       TO     PLAINTIFFS’     FIRST
                                                         AMENDED MOTION TO STRIKE
  18   -----------------------------------------------   WITNESS DECLARATIONS, FOR
                                                         RESTRAINING     ORDER,   FOR
  19                                                     MONETARY SANCTIONS, AND
       Dan DeForest, Individually and
                                                         FOR  DISQUALIFICATION     OF
  20   and on Behalf of All Others Similarly             COUNSEL (DE 129)
  21
       Situated,
                       Plaintiff,                        Date: April 20, 2020
  22
              v.                                         Ctrm: 4B
  23
       Royal Seas Cruises, Inc.,                         HON. CYNTHIA A. BASHANT
  24
                        Defendant.                       NO ORAL ARGUMENT UNLESS
  25                                                     REQUESTED BY COURT
  26

  27

  28
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8222 Page 2 of 26



   1
                                                TABLE OF CONTENTS
   2
                                                                                                                        Page
   3
       TABLE OF AUTHORITIES………………………………………………..……... ii
   4
       INTRODUCTION…………………………………………………………………..1
   5
       RELEVANT BACKGROUND .................................................................................. 5
   6
       ARGUMENT .............................................................................................................. 8
   7
           A. LEGAL STANDARD FOR COMMUNICATIONS WITH CLASS
   8
              MEMBERS. .................................................................................................... 8
   9
           B. ROYAL'S COMMUNICATION WITH POTENTIAL CLASS MEMBERS
  10          WERE NOT MISLEADING, COERCIVE, OR OTHERWISE
  11          DISRUPTIVE TO A CLASS. ....................................................................... 10
  12   CONCLUSION......................................................................................................... 20
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                   i
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8223 Page 3 of 26



   1                                       TABLE OF AUTHORITIES
   2
       CASES
   3
       115 F.R.D. 506 (E.D. Pa. 1987) .............................................................. 18, 19
   4   751 F.2d 1193 (11th Cir. 1985) .............................................................. passim
       Bobryk v. Durand Glass Mfg. Co., Inc.,
   5     No. 12–5360(NLH)(JS), 2013 WL 5574504 (D.N.J. Oct. 9, 2013) ............9
       Dodona I, LLC v. Goldman, Sachs & Co.,
   6     300 F.R.D. 182 (S.D.N.Y 2014) ...................................................................9
       Domingo v. New England Fish Co.,
   7     727 F.2d 1429 (9th Cir.) .............................................................................10
       Erhardt v. Prudential Grp.,
   8     629 F.2d 843 (2d Cir. 1980)..........................................................................9
       Golden Door Jewelry Creations, Inc. v. Lloyds
   9     Underwriters Non-Marine Assn.,
         117 F.3d 1328 (11th Cir. 1997) ..............................................................5, 17
  10   Guifu Li v. A Perfect Day Franchise, Inc.,
         270 F.R. D. 509 (N.D. Cal.2010) ................................................................10
  11   Kirola v. City & Cnty. of San Francisco, No. C,
         07-03685 SBA, 2010 WL 3505041 (N.D. Cal. Sept. 7, 2010) .....................8
  12   Moreno v. Autozone, Inc.,
         No. C05-04432 MJJ, 2007 WL 4287517 (N.D. Cal. Dec. 6, 2007) .............9
  13   O'Connor v. Uber Technologies, Inc.,
         2014 WL 1760314 (N.D. Cal. 2014) ..........................................................10
  14   Parker v. Pepsi-Cola Gen. Bottlers, Inc.,
         249 F. Supp. 2d 1006. (N.D. Ill. 2003) ...................................................3, 17
  15   Tedesco v. Mishkin,
         629 F.Supp. 1474 (S.D.N.Y.1986) ..................................................... passim
  16

  17

  18   Other Authorities

  19   Haffer,
        115 F.R.D. ...................................................................................................20
  20   McLaughlin on Class Actions § 11:1 (16th ed.)...............................................8

  21

  22

  23

  24

  25

  26

  27

  28


                                                                 ii
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8224 Page 4 of 26



   1

   2   I.    Introduction
   3         After this Court granted Plaintiffs’ Motion for Class Certification and set
   4   a schedule for remaining discovery, Royal sought to develop factual evidence to
   5   rebut the supposed “manufactured consent” theory that the Plaintiffs raised in
   6   that motion for the first time in this litigation.1 In doing so, a single customer
   7   service agent made telephone calls to individuals that purchased a Royal
   8   vacation    package    and    whose       information   was    associated    with
   9   www.diabeteshealth.info. After speaking with only 23 people – 19 of whom
  10   may be considered “class members” – and in preparation for trial and other
  11   pretrial motions, Royal supplemented its Rule 26 disclosures to identify three
  12   additional witnesses and declarations.2
  13         Upon receipt of the supplemental disclosures, counsel for Plaintiffs
  14   contacted counsel for Royal and claimed that the listing of these individuals and
  15   their declarations was improper; Plaintiffs’ counsel claimed to represent these
  16   three individuals, along with every single other person of the “Class” – a Class
  17   they never identified and have since admitted they cannot and will not identify.
  18

  19
       1
  20     The Consolidated Complaint (DE 31) is devoid of any allegation that consent
       was manufactured, which “theory” was never raised by Plaintiffs during pre-
  21   certification discovery. And once Royal became of aware of it, Royal
  22   immediately rebutted the theory in Royal’s Opposition to the Motion for Class
       Certification (DE 58), resulting in Plaintiffs withdrawing the “manufactured
  23   consent” theory as to thousands of websites with the exception of one.
       2
  24     The fact that Royal voluntarily disclosed these witnesses and the declarations
       contradicts the conclusory labels and accusations made by Plaintiffs’ counsel of
  25   secretive, surreptitious, and nefarious conduct. If, as they suggest, Royal was
  26   conducting some underground campaign to convince people not to participate in
       this class action, it would make little sense to disclose these witnesses and
  27   declarations to counsel and the Court.
  28


                                                 1
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8225 Page 5 of 26



   1   See DE 132-1 at 1-2.3 In response, while not agreeing with Plaintiffs’ counsel,
   2   counsel for Royal nonetheless agreed that no additional contact would occur.
   3   Royal also agreed to withdraw the three declarations, proposing, as a reasonable
   4   way to resolve the dispute, that the three individuals be deposed; Plaintiffs’
   5   counsel refused.4      After all, Plaintiffs’ counsel continues to assert a
   6   “manufactured consent” theory, yet is now is on notice that actual people have
   7   admitted visiting diabeteshealth.info, consenting to receive telephone calls for
   8   information about a Royal vacation package. Does counsel not have an ethical
   9   duty to fully investigate these facts?5 Do facts and the truth not matter?
  10         Without debating who is right or wrong, and rather than work with
  11   counsel to find a way to address the merits of the facts developed by Royal,
  12

  13   3
         In addition to agreeing that they cannot identify the Class, Plaintiffs never sent
  14   notice to the Class. Although Plaintiffs claim to have identified and sent notice
       to 70,295 individuals, despite more than six requests, Plaintiffs’ counsel have
  15   yet to provide Royal’s counsel with the supposed “class list” or identification of
  16   a single one of their supposed “clients.” See Email from T. Wheeler to B.
       Cummings (Apr. 2, 2020) (Ex. 1).
  17   4
          To date, Plaintiffs’ counsel have not agree to any discovery of “class
  18   members.” Nor have counsel for Plaintiffs provided any statements from their
       supposed “clients” that any of the three identified witnesses were tricked or
  19   deceived in any way. One would presume that Plaintiffs’ counsel, under the
  20   circumstances they describe in their First Amended Motion to Strike Witness
       Declarations, for Restraining Order, for Monetary Sanctions, and for
  21   Disqualification of Counsel (DE 129) (the “Motion”), would have contacted
  22   their supposed “clients” after being made aware of such “egregious,”
       “unlawful,” and “unethical” conduct of their adversary.
  23   5
         As it currently stands, the Plaintiffs have the testimony of Mr. McCurley and
  24   the testimony of supposed expert Nathan Bacon (being challenged) who
       inspected only Mr. McCurley’s opt-in record. Conversely, four people have
  25   signed declarations attesting to opting in on diabeteshealth.info, and more than a
  26   dozen others have stated on recorded calls that they either did in fact opt in on
       that website, “probably” did, or “don’t remember” doing so; not a single one
  27   said they never did. See DE 143-8.
  28


                                              2
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8226 Page 6 of 26



   1   Plaintiffs instead seek to parlay the fact that Royal spoke with 19 potential class
   2   members – also Royal’s customers – into a tactical advantage, seeking the
   3   highly prejudicial sanction of disqualification of Royal’s chosen counsel that
   4   have been defending it for nearly three years in this case that is scheduled for
   5   trial to commence on August 18, 2020.6 (DE 113) But there was/is no secret
   6   intentional campaign to undermine class membership or other egregious conduct
   7   justifying such drastic relief.7
   8         But regardless of who is right or wrong here, Royal already agreed to not
   9   make any additional telephone calls – more than 2 months ago. Royal also
  10   agreed not to use the declarations, and promptly (and voluntarily) produced a list
  11   of all persons called, a copy of the script used for the calls, recordings of every
  12   call, and made its representative available for deposition by Plaintiffs so they
  13   could inquire about all aspects of Royal’s communications and these documents.
  14   Royal was also willing to reimburse Plaintiffs’ reasonable legal expenses
  15   incurred researching and preparing their original Motion to Strike (DE 120).
  16   But Royal opposes the extreme sanctions Plaintiffs seeks in their amended
  17   Motion, including additional unnecessary legal expenses and the wholly
  18   unwarranted and disproportionate sanction of disqualification.
  19
  20   6
         At no point during the meet and confers did Plaintiffs’ counsel suggest that
  21   they would be seeking disqualification of counsel as a remedy. One must also
  22
       question the seriousness of their belief that they are entitled to such drastic
       sanctions when, despite being able to Notice the Motion within nine days of the
  23   first conference, they instead noticed it more than 120 days out from the filing.
  24
       See DE 120 (filed Jan. 31, 2020, with a June 2, motion date).
       7
          As noted in a case cited by Plaintiffs in their Motion in which the court
  25   declined to disqualify counsel for conduct the court found to be “unethical,” a
  26
       court must be “sensitive to a client’s right to be represented by the counsel of his
       choice, and the attending need to be cautious in applying this sanction.” Parker
  27   v. Pepsi-Cola Gen. Bottlers, Inc., 249 F. Supp. 2d 1006, 1013. (N.D. Ill. 2003).
  28


                                              3
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8227 Page 7 of 26



   1         Plaintiffs’ Motion relies almost entirely on Kleiner v. First Nat. Bank of
   2   Atlanta, the only case they cite in which disqualification of counsel was imposed
   3   as a remedy. 751 F.2d 1193 (11th Cir. 1985). This case is nothing like Kleiner.
   4   There, a bank-defendant surreptitiously contacted 3,000 class members (its
   5   active borrowers) after class notice was sent, in violation of a specific court
   6   order, for the express purpose of persuading them to opt out of the class, and
   7   2,800 of them (93%) did so.        Id at 1197-98.     The bank and its counsel
   8   deliberately timed the calling campaign to coincide with the district judge’s
   9   vacation.    Id. at 1197.      By comparison, Royal attempted to contact
  10   approximately 560 of its customers whose telephone numbers were associated
  11   with diabeteshealth.info in the consent records. A single Royal customer service
  12   agent made the calls. She spoke to 23 customers, only 19 of whom would be
  13   considered class members.8 The express purpose of the calls was to ascertain
  14   how they became Royal customers, particularly if they visited the website and
  15   consented to be called. There was no reference whatsoever to a class action or
  16   this case, and the calls were neither designed nor intended to dissuade persons
  17   from participating in class membership. Indeed, at the time, Plaintiffs had not
  18   sent out any notice to class members and still to date, have yet to provide any
  19   supposed “class list” to Royal.           Nonetheless, Plaintiff contends “[t]he
  20   similarities between this matter and the secret phone campaign in Kleiner are
  21
       striking.” Mot. at 11. Clearly, they are not.
  22
             Royal has done nothing “illegal” as Plaintiffs repeatedly exclaim in their
  23
       Motion. Nor has Royal engaged in any of the egregious conduct described in
  24

  25   8
         Plaintiffs claimed to represent a Class of 2.3 million members (DE 132-1 at 14)
  26
       and a Subclass of 80,000 members, so Royal contacts with these 19 persons
       represents .0008% (8/10,000th of 1%) of Class members and .02% (1/50th of 1%)
  27   of Subclass members.
  28


                                             4
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8228 Page 8 of 26



   1   the cases cited by Plaintiffs: it never sought to coerce, dissuade, or discourage
   2   class members from participation in a class, never suborned perjury from a
   3   witness, never paid a witness for testimony, never prevented a witness from
   4   being deposed, and never violated an express court order governing
   5   communications with class members. But, even that very conduct in those cases
   6   did not warrant the extreme sanction of disqualification that Plaintiffs seek here.
   7   See e.g., Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters Non-
   8   Marine Assn., 117 F.3d 1328, 1335 n. 2 (11th Cir. 1997) (barring defendant
   9   from using testimony of paid witnesses “adequately penalized” defendant for its
  10   violation of the rules of professional conduct).
  11   II.   Relevant Background
  12         The issues raised in Plaintiffs’ Motion arise from and begin with the
  13   arguments relating to “manufactured consent” raised for the first time in
  14   Plaintiffs’ Motion for Class Certification and then followed by the reliance of
  15   “proffered” statements by Plaintiffs’ counsel and incorporated into this Court’s
  16   Order granting class certification a year ago. See DE 87 at 59-60. Because this
  17   case involves, among other defenses, Royal’s consent defense, Royal sought
  18   facts that would bolster this defense and defeat Plaintiffs’ newly-asserted theory
  19   of manufactured consent: persons with knowledge of visiting and completing
  20   consent forms on one of the two websites identified in the class definition.
  21   Following the entry of a post-certification discovery schedule, Royal conducted
  22   searches of its own records to find customers who purchased a vacation
  23
       package after being transferred to Royal and whose telephone numbers matched
  24
       persons in the consent records associated with diabeteshealth.info.         Depo.
  25
       Missy Hanson (Feb. 18, 2020) (Ex. 2) at 22:5-13.             Approximately 560
  26
       customers associated with diabeteshealth.info who purchased a Royal product
  27

  28


                                              5
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8229 Page 9 of 26



   1   before, during, and after the class period were identified.9 Id. at 21:1-3. Of the
   2   telephone calls made, the Royal customer service agent only spoke with a total
   3   of 23 people – only 19 of which can be considered class members. The
   4   recordings of each and every communication with these 23 people were
   5   produced by Royal so the discussions exist in their real and natural form, but it
   6   is clear that customers were specifically asked if they recalled visiting
   7   diabeteshealth.info and providing their telephone numbers to be called, and if
   8   they would be willing to provide that information in a survey that would be
   9   submitted through a website and generate a declaration. Id. at 38:20-39:6,
  10   50:21-51:20. None of the telephone calls sought to discourage participation in
  11   a class action or otherwise criticize Plaintiffs, their counsel, or the case.
  12         Six customers confirmed they purchased a Royal cruise package after
  13   completing a form on diabeteshealth.info consenting to be called, and agreed to
  14   provide declarations.    Id. at 35:1-20.     Four of the six customers provided
  15   declarations to Royal to this effect, including the three declarations that
  16   Plaintiffs seek to have stricken in their Motion and Royal has already agreed to
  17   withdraw. See DE 129-2 at 15-22. Additionally, a declaration was provided by
  18   Cecelia Hetchler, who is not a class member since she was a Royal customer
  19   prior to the class period. See Decl. Cecelia Hetchler (Oct. 2, 2019) DE 165-2 at
  20   ¶2. Three other Royal customers who were not class members were among the
  21   23 customers contacted, including Charles Barn, who confirmed he went to
  22   diabeteshealth.info and consented to be called (see Transcrs. of Call Recordings
  23
       (Ex. 3) (recordings lodged with Court – see DE 144).
  24

  25   9
         This was by no means an exhaustive search. Indeed, there are likely hundreds
  26   if not thousands of additional leads associated with the website that purchased a
       vacation package. Again, the idea was locate potential witnesses, not identify
  27   every single person with the hopes of convincing them to opt out of a class
  28
                                                                                (continued...)


                                               6
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8230 Page 10 of 26



    1          Sufficiently in advance of the discovery deadline, Royal disclosed the
    2   identities and declarations of the three customers to Plaintiffs in Royal’s Second
    3   Supplemental Disclosures served on January 17, 2020. See DE 129-2 at 8-22.
    4   Plaintiffs’ counsel objected to the disclosures, leading to multiple meet and
    5   confers. See DE 129-2 at 24. But Plaintiffs’ counsel would not agree to any
    6   resolution short of wholesale rejection of all information obtained. Instead of
    7   agreeing to some form of discovery to address Plaintiffs’ manufactured-consent
    8   theory – truth Plaintiffs’ counsel should have sought before advancing such a
    9   theory – Plaintiffs opted to make exaggerated accusations about Royal and its
   10   counsel in their original Motion to Strike (DE 120). On February 10, 2020,
   11   Royal filed motions to conduct limited discovery of class members and to
   12   modify the Scheduling Order (DEs 12310 and 124). On February 18, 2020,
   13   Royal provided Plaintiffs’ counsel with a list of all persons called, a copy of the
   14   script used for the calls, recordings of every call, and associated documents, and
   15   Plaintiffs conducted a deposition of its representative to inquire about all
   16   aspects of Royal’s communications with its customers who may be class
   17   member using these documents. See Ex. 2. On March 4, 2020, Plaintiffs filed
   18   their amended Motion, using the deposition testimony to make new but
   19   similarly-exaggerated accusations about Royal and its counsel, but adding no
   20   new legal arguments, authorities, or analysis.
   21

   22

   23   (...continued)

   24
        action in a case where notice had not even been sent yet.
        10
           To the extent Royal cited the declarations from three customers who may be
   25   class members as evidence of consent in this motion and in Royal’s Motion to
   26
        De-Certify Class (DE 143), Royal has agreed to withdraw those arguments and
        declarations. See Partial Withdrawal of Second Supplemental Disclosures
   27   (April 6, 2020) (Ex. 4).
   28


                                               7
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8231 Page 11 of 26



    1   III.   ARGUMENT
    2          First, the truth matters; facts matter. What is clear is that real people
    3   opted in on diabeteshealth.info consenting to be contacted. That cannot be
    4   overlooked in this procedural battle. Second, Royal did nothing unlawful,
    5   unethical, or nefarious.      There was no “secret campaign.”          Royal was
    6   developing evidence.       Third, Royal did not engage in any communication
    7   designed to mislead, coerce, or otherwise encourage people to opt-out of a
    8   class. Fourth, Royal disclosed both the three witnesses it sought to rely upon
    9   and the obtained declarations in its supplemental Rule 26 disclosures. Fifth,
   10   Plaintiffs had not sent out class notice at the time of the communications.
   11   Sixth, counsel did not communicate with any class member. Seventh, not all
   12   people contacted were or are class members.
   13          Royal, despite disagreeing with the merits of Plaintiffs’ allegations in the
   14   Motion, has agreed to a reasonable remedy for its contacts with persons who
   15   may be class members after class certification. But Royal’s conduct does not
   16   warrant the drastic sanctions sought by Plaintiffs, including disqualification of
   17   Royal’s counsel, which is wholly disproportionate based on the very authorities
   18   they cite in the Motion.
   19          a. Legal Standard for Communications with Class Members
   20          Contrary to Plaintiffs’ unsupported statements, there is no per se rule
   21   prohibiting all communications post certification with class members. Kirola v.
   22
        City & Cnty. of San Francisco, No. C 07-03685 SBA, 2010 WL 3505041, at *1
   23
        (N.D. Cal. Sept. 7, 2010) Generally, defendants are permitted post-certification
   24
        to communicate with class members. McLaughlin on Class Actions § 11:1
   25
        (16th ed.). While communications related to the litigation are viewed differently,
   26
        courts are divided as to when the attorney-client relationship between class
   27
        counsel and members arises, and its scope:
   28


                                               8
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8232 Page 12 of 26



    1                There is some disagreement among courts as to when,
    2                for purposes of this rule, the attorney-client
                     relationship between class counsel and class members
    3                begins: at the time of class certification, or after the
    4                opt-out period has ended. The majority of courts,
                     including at least one court in this district, have found
    5                that class certification itself creates an attorney-client
    6                relationship, at least 'for the limited purpose of aiding
                     prospective class members in deciding whether or not
    7                to join in the class action.'
    8
        Dodona I, LLC v. Goldman, Sachs & Co., 300 F.R.D. 182, 187 (S.D.N.Y 2014)
    9
        (quoting Tedesco v. Mishkin, 629 F.Supp. 1474, 1483 (S.D.N.Y.1986)); but see
   10
        Erhardt v. Prudential Grp., 629 F.2d 843, 845 (2d Cir. 1980) (privilege attaches
   11
        when the class is certified prohibiting defendants’ communications with class
   12
        members); Moreno v. Autozone, Inc., No. C05-04432 MJJ, 2007 WL 4287517,
   13
        at *7 (N.D. Cal. Dec. 6, 2007) (same). And Tedesco, a case Plaintiffs rely upon
   14
        in their Motion, notes that a “limited” attorney-client relationship exists between
   15
        plaintiffs’ attorney and absent class members after certification until it is
   16
        determined they are going to participate in the class. 629 F. Supp. at 1483. But
   17
        some courts have stated just the opposite as to the position asserted by Plaintiffs:
   18
                     "Further, certain language in [citations omitted] is
   19                inconsistent with the majority of case law that holds
   20                that the attorney-client relationship with putative class
                     members 'does not begin until the class has been
   21                certified and the time for opting out by a potential
   22                member of the class has expired.'”
   23   Bobryk v. Durand Glass Mfg. Co., Inc., No. 12–5360(NLH)(JS), 2013 WL
   24
        5574504, at *9 (D.N.J. Oct. 9, 2013) (quoting ABA Committee on Ethics &
   25
        Prof'l Responsibility, Formal Op. 07-445, at 3 (Apr. 11, 2007)).
   26
              The principal concern of courts in limiting parties’ communications with
   27
        class members is to avoid conduct which is misleading or coercive to class
   28


                                               9
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8233 Page 13 of 26



    1   members in their decision to remain in the class, or is otherwise false,
    2   misleading or confusing. Domingo v. New England Fish Co., 727 F.2d 1429,
    3   1441 (9th Cir.), modified, 742 F.2d 520 (9th Cir. 1984); O'Connor v. Uber
    4   Technologies, Inc., 2014 WL 1760314, *6–7 (N.D. Cal. 2014). If an improper
    5   communication with a class member occurs, a court’s exercise of discretion
    6   includes consideration of an appropriate remedy for improper communications.
    7   See Guifu Li v. A Perfect Day Franchise, Inc., 270 F.R. D. 509, 518 (N.D.
    8   Cal.2010) (second proposed notice was an appropriate remedy for defendant
    9   soliciting opt outs from class members).
   10         Thus,    orders   entered   by    courts   concerning    post   certification
   11   communications vary based on whether class members have been misled or
   12   coerced, in some courts whether class notice was sent, whether the opt-out
   13   period expired, and what remedies are appropriate.
   14         b. Royal’s Communications with Potential Class Members Were not
   15            Misleading, Coercive, or Otherwise Disruptive to a Class
   16         To gather additional evidence of consent, including additional evidence to
   17   contradict the manufactured consent theory, Royal attempted to contact some
   18   customers associated with the diabeteshealth.info website in the consent records.
   19   The calls were made post-class certification, but before class notice was
   20   delivered, before any opt-out period, and before Plaintiffs identified a class
   21   list.11 The purpose of the calls was solely to ask customers if they went to one of
   22   the websites described in the class definition and gave their consent to be called.
   23   Royal communicated with a total of 23 customers, only 19 of whom are class
   24   members. As such, Royal communicated with 19 potential class members for
   25   whom Plaintiffs’ counsel can claim to assert an attorney-client relationship, at
   26   least “for the limited purpose of aiding prospective class members in deciding
   27

   28


                                               10
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8234 Page 14 of 26



    1   whether or not to join in the class action.” (Tedesco, 629 F. Supp. at 1483).
    2   Royal did nothing to dissuade or influence class members or attempt to
    3   discourage their participation.12
    4          1. Kleiner Does not Support Plaintiffs’ Position
    5          In asking the Court to impose drastic sanctions upon Royal for
    6   communications with 19 potential class members, Plaintiffs rely primarily and
    7   heavily upon Kleiner.13      This is the only case in their Motion in which
    8   disqualification of counsel was imposed as a sanction for improper
    9   communications with class members.           Interestingly, the court ultimately
   10   reversed disqualification of one attorney and there was a dissent as to
   11   disqualification of any attorneys (a fact Plaintiffs conveniently ignore). See 751
   12   F.2d at 1211-12. Plaintiffs insist, in conclusory fashion, that “[t]he similarities
   13   between this matter and the secret phone campaign in Kleiner are striking,” and
   14   “this case is analogous to Kleiner.”14 But they are not at all the same. Kleiner is
   15   factually distinguishable on many levels, and does not support disqualification
   16   or the other extreme sanctions requested in this case.
   17          First and foremost, the defendant-bank in Kleiner contacted class
   18   members in direct violation of a court order. Id. at 1196. Specifically, a month
   19   after class certification, the defendant subpoenaed 25 class members for
   20   deposition and plaintiffs sought a protective order. Id. After a hearing, the court
   21   considered limiting defendant to obtaining affidavits from class members but,
   22
        (...continued)
   23   11
            Plaintiffs have since admitted they cannot do so.
        12
   24      Royal has disclosed and provided the actual call recordings and transcriptions
        of each call so the Court may objectively judge the nature of the
   25   communications, rather than relying upon the subjective viewpoints of the
   26   parties. See DE143-8 (transcriptions) and DE 44 (recordings).
        13
           See DE 120-1, at 5-6, 8, 10-11, 13.
   27   14
           Id. at 11, 14.
   28


                                              11
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8235 Page 15 of 26



    1   after opposition from plaintiffs, entered an order allowing defendant only to
    2   conduct five depositions of class members, prohibiting defendants from ex parte
    3   communications with class members. The bank contacted 3,000 class members
    4   out of 8,600 (35%) after the district court’s entry of an order prohibiting those
    5   very communications. Id. at 1196-98.
    6         Second, “[t]he class consisted of Bank borrowers, many of whom were
    7   dependent on the Bank for future financing,” and hence were particularly
    8   vulnerable to coercion and persuasion of the bank. Id. at 1202.           Indeed, in
    9   seeking the protective order, class counsel had expressed concerns that unilateral
   10   contacts by the bank would intimidate eligible class members worried about
   11   their credit rating and ability to borrow in the future. Id. at 1196. As the district
   12   court found, the class member included bank customers “‘who did not have
   13   convenience access to other credit sources’.” Id. 1202.
   14         Third, the specific objective of the bank’s communications was to –
   15   secretly – persuade class members to withdraw from the class. Id. In fact, the
   16   bank’s executives orchestrated a wide-scale “communication program,”
   17   directing a team of 175 loan officers to call potential class members and
   18   persuade them to withdraw from the class. Id. at 1197-98. The bank’s counsel
   19   in the case approved the calling campaign, and, while warning it was “likely to
   20   provoke the wrath of the court,” collaborated in all aspects of the undertaking
   21   which was scheduled to “coincide with the district judge’s vacation.” Id. at
   22   1197. “Secrecy and haste shrouded the undertaking … Neither the court nor
   23
        opposing counsel were alerted to the telephone campaign, as was [the
   24
        attorney’s] intent.” Id. Using its team of loan officers, the bank contacted 3,000
   25
        class members and persuaded 2,800 of them – nearly one-third of the entire class
   26
        – to opt out of the class. Id. at 1198.
   27

   28


                                                  12
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8236 Page 16 of 26



    1         As the bank’s counsel predicted, the wrath of the district court was indeed
    2   provoked after she returned from vacation and was apprised of the bank’s
    3   calling campaign during a hearing by plaintiffs’ counsel, who had been
    4   contacted by several class members about the calling campaign. Id. After a
    5   three-day evidentiary hearing, the court entered an order disqualifying the
    6   bank’s attorney and its in-house counsel who had “knowingly taken part in the
    7   illegal opt-out campaign,” and for misrepresenting facts in a brief. Id. at 1198-
    8   99. The court also imposed a $50,000 fine as sanctions on the bank’s attorney
    9   and law firm, and ordered them and the bank to pay plaintiffs’ legal expenses.
   10   Id. Upon review, the Eleventh Circuit affirmed the monetary sanctions, citing
   11   the bank’s counsel’s “arrogance” and finding the amount in controversy
   12   commensurate with the fine. Id. at 1210. The court affirmed the sanction of
   13   disqualification of the bank’s counsel based on the “uncontroverted proof of
   14   [his] wrongdoing” and the existence of co-counsel to defend the bank that would
   15   mitigate prejudice to the bank by the loss of its chosen counsel. Id. However,
   16   the court reversed the district court’s order disqualifying the bank’s in-house
   17   counsel, even though the district court found he had lied on the witness stand,
   18   and, in a partially dissenting opinion, Judge Hill disapproved affirmance on
   19   disqualification of the bank’s outside counsel as a sanction. Id. at 1210-12.
   20         In this case, Royal’s communications with 19 class members is not
   21   remotely comparable to the egregious conduct of the defendant and its counsel
   22   in Kleiner. Unlike Kleiner, Royal and its counsel did not knowingly engage in
   23   any improper conduct, let alone act in direct violation of an order from this
   24
        Court. Nor was this a “secretive campaign” designed to obtain a large volume
   25

   26

   27

   28


                                              13
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8237 Page 17 of 26



    1   of opt outs from class members after notice was delivered.15 Indeed, Royal
    2   disclosed the witnesses and declarations directly to the Plaintiffs. Nor did Royal
    3   attempt to arrogantly defend or justify its actions but instead sought to find a
    4   mutual remedy, agreeing to withdraw the declarations and disclosing to
    5   Plaintiffs all evidence relating to the calls made.
    6         As demonstrated by the call recordings and other evidence Royal
    7   disclosed to Plaintiffs, Royal did not seek to persuade its customers to opt-out of
    8   a class – how could they when the Class had not been identified an no notice
    9   was sent. Royal made no reference to any lawsuit, or the existence of a class or
   10   class action. Unlike Kleiner, where a team of 175 loan officers called 3,000
   11   class members (35% of all class members) and persuaded 2,800 of them (33% of
   12   all class members) to opt out of the class, a single Royal agent called 560
   13   customers (.02% of the Class, and .6% of the Subclass) and she spoke to a total
   14   of 19 potential class members (.0008% of the Class and .02% of the Subclass).
   15   None of them opted out of the classes or even expressed awareness they were in
   16   a class. Royal’s communications were not even “designed to target class
   17   members.” Rather, Royal called its customers – any of them it could quickly
   18   identify – who purchased a vacation package after being transferred to Royal by
   19   Prospects as a lead coming from diabeteshealth.info, whether before, during, or
   20   after the class period. Unlike the class members in Kleiner who were active
   21   borrowers of the bank-defendant, the 19 class members contacted by Royal were
   22   not vulnerable to coercion and persuasion by Royal. As reflected by the call
   23

   24

   25
        15
   26
          As noted in Kleiner, the class members who opted out of the class as a result
        of the bank’s calling campaign collectively accounted for $694 million in loans
   27   with the bank. Id. at 1198.
   28


                                               14
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8238 Page 18 of 26



    1   recordings, many of them either forgot about their vacation package, others had
    2   already traveled, and some simply said they were too busy to speak.16
    3         Thus, none of material facts underlying the district court’s order
    4   disqualifying counsel in Kleiner are present here. Royal and its counsel did not
    5   engage in any activity to diminish class membership, let alone conduct an
    6   “illegal opt-out campaign” as in Kleiner. Royal and its counsel did not make
    7   any misrepresentation of fact in a brief filed with the Court, as in Kleiner. There
    8   is no “uncontroverted proof” of wrongdoing by Royal or its counsel. They did
    9   not lie on the witness stand, like the bank’s in-house counsel in Kleiner. They
   10   did not engage knowingly in any improper conduct. When Plaintiffs raised
   11   issues with Royal’s post-certification communications with class members,
   12   Royal immediately stopped, and agreed to the primary relief sought by Plaintiffs
   13   in their Motion long before they filed it. Royal has now formally withdrawn the
   14   declarations with class members, and is willing to reimburse Plaintiffs’ legal
   15   expenses associated with its original motion to strike.
   16         Plaintiffs’ conclusory comparison of this case to Kleiner lacks substance,
   17   as they cannot in good faith equate the conduct of Royal and its counsel in this
   18   case to the egregious conduct of the bank and its counsel in Kleiner. And while
   19   the Kleiner court held, with a dissenting opinion, that disqualification was
   20

   21

   22
        16
   23      The recordings also reflect there was nothing coercive about the calls or the
   24
        procurement of the declarations: customers not wishing to speak were politely
        bid “goodbye,” and those who agreed to provide declaration were not kept on
   25   the hold and pressured to sign them – Royal simply sent six persons a document
   26
        they could review, sign, and send at their leisure, if at all. The fact that only
        four of the 23 customers the agent spoke to returned declarations reflects the
   27   voluntary, non-coercive nature of the calls.
   28


                                              15
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8239 Page 19 of 26



    1   appropriate for the bank’s outside counsel only,17 the appellate court noted that
    2   this extreme sanction was mitigated by the existence of co-counsel for the bank
    3   that could step in and defend the bank. Thus, even if similar facts supporting
    4   disqualification of Royal’s counsel were present here – which they clearly are
    5   not – the mitigating factor noted in Kleiner is not present, as Royal has no co-
    6   counsel and is relying solely on its present chosen counsel for representation
    7   through trial.
    8         2. The other Cases and Argument in Plaintiffs’ Motion Do not
    9            Support Disqualification or other Extreme Sanctions
   10         Plaintiffs’ contention that extreme sanctions must be imposed on Royal is
   11   based solely on their inflammatory rhetoric; it is contrary to the very legal
   12   authorities cited in the Motion. If anything, the sanctions imposed by the courts
   13   in other cases cited by Plaintiffs demonstrate that their Motion was
   14   unnecessary. Specifically, Royal has already agreed to part with the “fruit of the
   15   poisonous tree” and withdraw the declarations from potential class members. At
   16   worst, Plaintiffs have noted an unintentional violation of ethical rules
   17   prohibiting an attorney, or here a party, from communicating with known
   18   represented parties without their attorneys present, assuming the 19 Royal
   19   customers are class members.18 But, as reflected in a case cited in the Motion, a
   20   defendant that was barred from using testimony of a witness who was paid for
   21

   22

   23

   24

   25   17
           Again, the Kleiner defendants’ contacts caused actual harm to the class,
   26   reducing class participation by one-third, while in this case, there has been no
        opt-outs to date (see Ex. 1) and no discernible prejudice, harm, or impact to
   27   class participation caused by Royal’s contacts with 19 class members.
   28


                                              16
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8240 Page 20 of 26



    1   the testimony, in violation of ethical rules, was “adequately penalized.” Golden
    2   Door, 117 F.3d at 1335 n. 2
    3          None of the other cases in Plaintiffs’ Motion found disqualification of
    4   counsel as an appropriate penalty for sanctionable conduct. And all of those
    5   cases involved conduct that is substantially egregious, unlike the conduct at
    6   issue here. For instance, in Parker, an attorney representing the employer-
    7   defendant in that employment discrimination case subpoenaed and deposed an
    8   employee in the absence of an attorney representing him in a related case. 249
    9   F. Supp. 2d at 1008-09. In moving for sanctions for violation of the no-contact
   10   rule, the plaintiffs sought an order barring use of the testimony, prohibiting the
   11   defendant from taking any further depositions, and awarding attorney’s fees and
   12   monetary sanctions. Id. at 1012. The court, while finding the defendant’s
   13   counsel’s conduct “unethical,” barred defendant from using the testimony but
   14   permitted defendant to depose the same witness in the presence of counsel, and
   15   awarded attorney’s fees to the plaintiffs limited to the filing of the motion. Id. at
   16   1012-13.     While the Court considered disqualification of the defendant’s
   17   counsel, the court declined to impose that extreme sanction, noting “we are
   18   sensitive to a client’s right to be represented by the counsel of his choice, and
   19   the attending need to be cautious in applying this sanction.” Id. at 1013.
   20          Likewise, in Tedesco, an attorney representing himself in class securities
   21   litigation engaged in an ongoing pattern of interference and obstructions with
   22

   23   (...continued)
        18
   24
          Counsel did not speak with any class member. And given that Royal did not
        communicate with class members regarding class membership, Royal did not
   25   violate any rules relating to an attorney-client relationship between Plaintiffs’
   26
        counsel and class members that exists “for the limited purpose of aiding
        prospective class members in deciding whether or not to join in the class
   27   action.” Tedesco, 629 F. Supp. at 1483.
   28


                                               17
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8241 Page 21 of 26



    1   the class action, sending communications to induce class members to opt out of
    2   the class, concealing essential facts and committing perjury in testimony before
    3   the court, and suborning perjury of another witness in a deposition and
    4   evidentiary hearing. 629 F. Supp. at 1476-1482. The attorney, after class notice
    5   had been sent out by plaintiffs, mailed letters to 117 class members seeking to
    6   discourage their participation in the class. Id. at 1476-77. Plaintiffs sought
    7   sanctions after being contacted by several class members who received the
    8   letters. Id. at 1479. In considering sanctions, the court found that preventive
    9   action was necessary because the defendant, both as an attorney and as a litigant,
   10   “is likely to continue his unlawful attempts to subvert the conduct of the class
   11   action by false, misleading and coercive communications to class members.” Id.
   12   at 1484. However, the court did not even consider disqualification, and instead
   13   entered an order restraining defendant from communications with class
   14   members, allowed plaintiffs to submit a corrective notice, imposed a punitive
   15   sanction of $10,000, and awarded plaintiffs their attorney fees and costs. Id. at
   16   1487.
   17           Similarly, in Haffer v. Temple University, the court sanctioned a
   18   defendant-university and its attorney for improperly communicating with class
   19   members who were students of the university to discourage them from meeting
   20   with class counsel in connection with the case. 115 F.R.D. 506, 507-512 (E.D.
   21   Pa. 1987). In that case, the defendants’ attorney was found to have prepared and
   22   distributed a memo to class members that was “false and misleading in several
   23   respects,” to have prevented class counsel from conducting a deposition of a
   24
        witness for defendant, and to have contacted class members after the court
   25
        entered an order specifically barring such communications. Id. at 508-510.
   26
        Defendants sent the memo to class member even though Plaintiffs’ counsel had
   27
        specifically objected to it being sent and received assurances from defendant
   28


                                             18
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8242 Page 22 of 26



    1   that it would not be distributed.   Id. at 508. After being informed by a class
    2   member who received a copy of the memo that they had been sent anyway,
    3   plaintiffs’ counsel obtained a hearing from the court, which entered an order
    4   barring further communications by the defendant with class members.            Id.
    5   Finding the defendant’s attorney’s conduct to be in “bad faith,” “inexcusable,”
    6   and “intolerable,” and that he and the defendant improperly communicated with
    7   class members to discourage participation in the class, the court imposed only
    8   monetary sanctions and permitted plaintiffs’ counsel to submit a corrective
    9   notice to certain class members. Id. at 512-15. However, the court declined the
   10   plaintiff’s request to prohibit the defendant from deposing class members, which
   11   the court found was “not a narrowly drawn response to defendants’ improper
   12   conduct, and could severely prejudice Defendants’ trial preparation.” Id. at 514.
   13         None of the egregious conduct by defendants in these cases relied upon by
   14   Plaintiffs in their Motion support the extreme sanctions they seek. Royal’s
   15   communications with 19 potential class members from July to October 2019
   16   cannot be deemed a “pattern of interference and obstructions with the class
   17   action” like the defendant in Tedesco, whose counsel was not disqualified or
   18   subject to extreme sanctions despite committing and suborning perjury before
   19   the court. And Royal did nothing to hide its communications with potential
   20   class members, like these cases and Kleiner where plaintiffs found out about
   21   them from class members. Here, Plaintiffs found out about Royal’s
   22   communications with 19 class members from Royal itself.
   23         Additionally, Royal has not engaged in “bad faith,” “inexcusable,” and
   24
        “intolerable” conduct like the defendant and its counsel in Parker, where the
   25
        court expressly found the defendant’s attorney violated an order explicitly
   26
        prohibiting communications with class members, yet did not impose the drastic
   27
        sanction of disqualification. Indeed, like the court in Parker, this Court must be
   28


                                             19
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8243 Page 23 of 26



    1   sensitive to Royal’s right to be represented by the counsel of it choice, and “the
    2   attending need to be cautious in applying this sanction,” which is grossly
    3   disproportionate to the conduct at issue in this case, and must instead be a
    4   “narrowly drawn response to defendants’ improper conduct.”              Haffer, 115
    5   F.R.D. at 415.
    6         Plaintiffs propose draconian measures to penalize Royal as a means of
    7   pursuing a tactical advantage in litigation rather than evidence that might
    8   support their claims at trial. Royal has agreed to an appropriate remedy under
    9   the circumstances of this case – to refrain from communications with its
   10   customers relating to the litigation, to withdraw the declarations of the three
   11   class members, and to reimburse Plaintiffs for their reasonable legal expenses
   12   associated with their initial motion.        Royal has thus already agreed to be
   13   “adequately penalized” for its post-certification communications with 19 class
   14   members, which again equates to .0008% of all Class members. There is no
   15   further relief or sanctions that are warranted by its harmless conduct that ceased
   16   more than six months ago, and has had no impact whatsoever on class members’
   17   participation in this case considering Plaintiffs just moved to decertify the class
   18   and only sent notice to the subclass on March 10, 2020.19
   19
   20                                   CONCLUSION
   21         For all of the foregoing reasons, Royal requests that the Court enter an
   22   Order denying Plaintiffs’ Motion as moot to the extent it seeks relief already
   23   afforded   –     Royal’s   withdrawal    of    the   three   declarations   and   an
   24

   25

   26

   27

   28


                                                20
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8244 Page 24 of 26



    1   acknowledgement that it has ceased, and will not resume, communications with
    2   class members – and otherwise limiting Plaintiffs’ recovery of attorneys’ fees
    3   and costs to those expenses incurred in bringing their original motion.
    4

    5                             Respectfully Submitted,
    6                             GREENSPOON MARDER LLP
    7                             JEFFREY A. BACKMAN (Fla. Bar No. 662501)
    8                             Jeffrey.Backman@gmlaw.com
                                  RICHARD W. EPSTEIN (Fla Bar No. 229091)
    9                             Richard.Epstein@gmlaw.com
   10                             200 E. Broward Blvd, Suite 1800
                                  Fort Lauderdale, Florida 33301
   11                             Tel: 954.527.2427
   12                             Fax: 954.333.4027
                                  Admitted Pro Hac Vice
   13

   14                             /s/ Brian R. Cummings
                                  BRIAN R. CUMMINGS (Fla. Bar No. 25854)
   15                             Brian.Cummings@gmlaw.com
   16                             401 E. Jackson St., Suite 3650
                                  Tampa, Florida 33602
   17                             Tel: 813.769.7020
   18                             Fax: 813.426.8582
                                  Admitted Pro Hac Vice
   19
   20                             BLAKE L. OSBORN, ESQ. (CA SBN 271849)
                                  Blake.Osborn@gmlaw.com
   21                             1875 Century Park East, Suite 1900
   22                             Los Angeles, CA 90067
                                  Telephone: 323.880.4522
   23
        (...continued)
   24
        19
          Royal’s counsel has requested at least six times a copy of the “class list” – all
   25   people to whom class notice was sent, yet Plaintiffs’ counsel has refused to
   26   provide it. See Ex. 1. One of the reasons, though no reasons need to be
        provided in order for Royal to be permitted to have a copy of the list, is to see if
   27   any of the 19 individuals contacted by Royal are, in fact, “class members.”
   28


                                              21
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8245 Page 25 of 26



    1                            Facsimile: 954.771.9264
    2
                                 Attorneys for Defendant Royal Seas Cruises, Inc.
    3

    4

    5

    6                          CERTIFICATE OF SERVICE
    7         I HEREBY CERTIFY that the foregoing document is being served this
    8
        6th day of April 2020, on all counsel of record identified on the Service List
    9
   10   below in the manner specified.

   11                                        /s/ Brian R. Cummings
   12                                        Brian R. Cummings, Esq.
   13

   14
                                         SERVICE LIST
   15

   16   Joshua B. Swigart, Esq.
        josh@westcoastlitigation.com
   17   Kevin Lemieux, Esq.
   18   kevin@westcoastlitigation.com
        HYDE & SWIGART
   19   2221 Camino Del Rio South, Suite 101
   20   San Diego, CA 92108
        Telephone: (619) 233-7770
   21   Facsimile: (619) 297-1022
   22
        Abbas Kazerounian, Esq.
   23   ak@kazlg.com
   24   Matthew M. Loker, Esq.
        ml@kazlg.com
   25
        KAZEROUNI LAW GROUP, APC
   26   245 Fischer Avenue
        Costa Mesa, CA 92626
   27
        Telephone: (800) 400-6808
   28


                                            22
Case 3:17-cv-00986-BAS-AGS Document 168 Filed 04/06/20 PageID.8246 Page 26 of 26



    1   Facsimile: (800) 520-5523
    2   Attorneys for Plaintiff John McCurley
    3
        Todd M. Friedman, Esq.
    4   Adrian R. Bacon, Esq.
    5   Meghan E. George, Esq.
        LAW OFFICES OF TODD M. FRIEDMAN, P.C.
    6   21550 Oxnard St., Suite 780
    7   Woodland Hills, CA 91367
        (877) 206-4741
    8   tfriedman@toddflaw.com
    9   abacon@toddflaw.com
        mgeorge@toddflaw.com
   10
        Attorneys for Plaintiff Dan DeForest
   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28


                                               23
